07/06/2021
                                                          .63

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0422


                                       PR 06-0422
                                                                             FILED
 IN THE MAHER OF THE PETITION OF                                              JUL 0 6 2021
                                                                   O RD             Greenwood
 JUSTIN M. OLIVEIRA                                                       Clerk of Suprerne Court
                                                                             State of Montana




       Justin M. Oliveira has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Oliveira's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.
       Oliveira passed the MPRE in 2013 when seeking admission to the practice of law
in Texas, where Oliveira was admitted. The petition states that Oliveira, since 2013, has
engaged in the active practice of law "without any grievances or disciplinary sanctions."
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Justin M. Oliveira to waive the
three-year test requirement for the MPRE for purposes of Oliveira's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this -Lay of July, 2021.




                                                          Chief Justic
._4(27/z4,